Citation Nr: 1733045	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post acromioclavicular joint separation of the right shoulder (right shoulder disability).  

2.  Entitlement to a rating in excess of 20 percent for residuals of right knee surgery (right knee disability).  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).  

4.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980 and from January 1982 to October 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

A September 2014 rating decision granted a temporary total disability rating for the Veteran's right shoulder disability from December 18, 2013 to February 28, 2014.  As a 100 percent rating is the maximum rating assignable, the aforementioned period is not for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  The claims file indicates that the Veteran received VA vocational rehabilitation.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  Additionally, an October 16, 2015 VA treatment record indicates that an outside medical record from Portland Pain and Spine had been scanned into VistA Imaging.  However, the referenced record is not contained in the claims file.  Accordingly, on remand the Veteran's vocational rehabilitation folder, the outstanding VistA Imaging record,    as well as all updated VA treatment records must be associated with the record.     38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App.       611 (1992) (VA medical records are in constructive possession of the agency,       and must be obtained if the material could be determinative of the claim).

At his August 2016 hearing the Veteran testified that his right and left knee disabilities had worsened since his last VA knee examination in June 2013.  Accordingly, on remand the Veteran should be provided a VA knee examination    to assess the current nature and severity of his service-connected right and left    knee disabilities. 

With regard to the Veteran's claim for service connection for a low back condition, a May 24, 1982 service treatment record indicates that he reported pressure and tenderness in his mid-back after being thrown from a horse.  Additionally, VA and private treatment records indicate that the Veteran is diagnosed with osteoarthritis of the low back, lumbar disc degeneration, and lumbar radiculitis.  Based on the foregoing, the Board finds that VA thoracolumbar spine examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 8, 2017            to present, as well as the VistA Imaging document referenced in the October 16, 2015 VA treatment record, and associate them with the claims file. If any requested records cannot be obtained, the Veteran should be notified.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect    such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for   his disabilities on appeal, to include Dr. Rodriguez,       Dr. Balog, and Dr. Keenen. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

4.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for each of the Veteran's knees, and should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should state whether there    is likely to be additional range of motion loss in each    knee due to any of the following: (1) during flare-ups;    and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that  the required testing is not necessary in this case, he or      she should clearly explain why that is so.

5.  Schedule the Veteran for a VA thoracolumbar spine examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should and opine:

a.  Whether it is at least as likely as not (a 50 percent      or greater probability) that any thoracolumbar spine condition arose during service or is otherwise related to the Veteran's active service, including his May 1982        in-service treatment for back pressure and tenderness,    and his in-service motor vehicle accidents. Please explain why or why not.

b.  If not, whether it is at least as likely as not (a 50 percent or greater probability) that a thoracolumbar spine condition was caused by the Veteran's service-connected knee disabilities, to include any gait disturbance due to           the knees.  Please explain why or why not.

c.  If not, whether it is at least as likely as not (a 50 percent or greater probability) that a thoracolumbar spine condition was worsened beyond the natural progress       of the condition (versus temporary exacerbation of symptoms) by the Veteran's service-connected knee disabilities, to include any gait disturbance due to           the knees.  Please explain why or why not. If a thoracolumbar spine condition was worsened beyond     the natural progress of the condition (aggravated), the examiner should attempt to determine the degree of aggravation beyond baseline.

6.  After completing the above and any other development necessary, readjudicate the claims. If the benefits sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

